Citation Nr: 0501684	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  00-04 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	S. W.


WITNESS AT HEARING ON APPEAL

S. W.
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.  
He died in June 1989.  The appellant is the veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The December 1998 rating 
decision denied service connection for PTSD for purposes of 
accrued benefits.  The June 1999 rating decision reopened the 
claim for service connection for the cause of the veteran's 
death but denied the claim on the merits.  The Board notes 
that, despite the RO's action, the Board must independently 
determine whether there is new and material evidence to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).         

The Board notes that the former claim was originally raised 
by the appellant's custodial parent, S. W.  The appellant is 
now of the age of majority.  In September 1992, she signed a 
power of attorney appointing S. W. as her agent with regard 
to her claims for VA benefits.

The Board issued a decision on this claim in October 2000, 
denying service connection for PTSD for purposes of accrued 
benefits.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 
2002 Order, the Court vacated the Board decision and remanded 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).

Upon return from the Court, the Board issued a decision in 
August 2002 in which it again denied service connection for 
PTSD for purposes of accrued benefits.  The appellant 
appealed that decision to the Court.  In an August 2003 
Order, the Court vacated the August 2002 Board decision and 
remanded the matter to the Board for additional consideration 
of the VCAA.  

In addition, in November 2002, the Board addressed the issue 
of whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death, remanding the claim for a personal hearing 
at the RO.

In March 2004, the Board incorporated both issues on appeal 
and remanded the case to the RO for compliance with VCAA 
requirements.  The case has been returned to the Board and is 
again ready for appellate action.

The issue of service connection for PTSD for purposes of 
accrued benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board acknowledges that, on behalf of the appellant, S. 
W. has requested equitable relief pursuant to 38 U.S.C.A. § 
503 (West 2002).  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs.  
It is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  However, as previously 
explained to the appellant and S. W., the request has been 
forwarded to the Chairman of the Board for consideration 
pursuant to 38 C.F.R. 
§ 2.7 (2004).  The Board emphasizes that equitable relief is 
appropriate only when there is no remedy at law.  In this 
case, with respect to the cause of death issue, there is no 
need for equitable relief, as discussed below, such that the 
request is moot.  With respect to the PTSD issue, there 
remains a possibility that a legal remedy may be granted. 
Therefore, no action on the request for equitable relief may 
be taken at this time.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  An October 1995 Board decision denied service connection 
for the cause of the veteran's death.  

3.  Evidence received since the October 1995 Board decision 
is new, relevant to the matter for consideration, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.    

4.  The veteran had active service in the Republic of Vietnam 
from November 1969 to October 1970.  

5.  The veteran died in June 1989.  The death certificate 
lists the cause of death as respiratory arrest due to grand 
mal seizures due to myocardial infarction.  Agent Orange 
exposure is listed under other significant conditions 
contributing to death but not related to the cause given.  

6.  Competent medical evidence of record shows that the 
veteran was diagnosed as having diabetes mellitus at the time 
of his death and that the diabetes mellitus was related to 
his arteriosclerotic heart disease.  




CONCLUSIONS OF LAW

1.  The October 1995 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2004).

2.  New and material evidence has been received since the 
decision to reopen the claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).     

3.  Diabetes mellitus is presumed to have been incurred 
during the veteran's period of active duty service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

4.  Service connection for the cause of the veteran's death 
is established.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.5, 3.303, 3.312 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the instant appeal.  Given the favorable 
disposition of the issue on appeal, the Board finds that any 
deficiency in VCAA compliance is not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
instant claim was made prior to that date, the amended 
regulations do not apply.  

Finally, for purposes of the issue addressed herein, the 
Board is satisfied as to compliance with its instructions 
from the previous Board remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).


New and Material Evidence to Reopen

The Board previously denied the claim for service connection 
for the cause of the veteran's death in an October 1995 
decision.  This decision confirmed the RO's prior denials.  
The Board decision was affirmed on appeal by the Court and 
the U.S. Court of Appeals for the Federal Circuit.  
Therefore, the Board's October 1995 decision, which subsumes 
the prior RO decisions, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that new and material evidence 
has been received since the October 1995 Board decision to 
reopen the claim for service connection for the cause of the 
veteran's death.  Specifically, the RO received an August 
2004 statement from G. Weaver, M.D., indicating that the 
veteran had diabetes and that the diabetes was related to his 
heart disease.  This evidence is not previously of record, is 
relevant to the matter for determination, and is so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.  
Therefore, the evidence is new and material within the 
meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.    


Service Connection for Cause of Death

As discussed above, the Board has reopened this claim.  It 
must therefore consider the claim based on all the evidence 
of record.  Initially, the Board observes that the RO has 
previously addressed the claim on the merits, so that the 
Board may also do so without prejudice to the appellant.  
Bernard, 4 Vet. App. at 392-94.

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires a finding that 
there is a current disability which has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Generally, the presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who served 
in Vietnam from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed to an herbicide agent.  38 U.S.C.A. § 
1116(f); see Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 201, 115 Stat. 976 (2001) 
(effective Dec. 27, 2001).  

VA recently added Type II diabetes mellitus to the list of 
diseases associated with herbicide exposure for purposes of 
the presumption.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 201, 115 Stat. 
976 (2001) (effective Dec. 27, 2001) (codified as amended at 
38 U.S.C. § 1116(a)(2)(H)); 
66 Fed. Reg. 23,166 (May 8, 2001) (effective July 9, 2001) 
(codified as amended at 38 C.F.R. § 3.309(e)); 69 Fed. Reg. 
31,882 (June 8, 2004) (amending the effective date for the 
addition to the presumptive list to May 8, 2001).    

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the record shows that the veteran served in 
Vietnam from November 1969 to October 1970.  Therefore, he is 
presumed to have been exposed to herbicides.  Medical records 
from Walker Regional Medical Center dated at the time of the 
veteran's death showed that he had been diagnosed as having 
diabetes mellitus.  Pursuant to law and regulation as amended 
in 2001, diabetes mellitus is presumed to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).    

The veteran died in June 1989.  The death certificate lists 
the cause of death as respiratory arrest due to grand mal 
seizures due to myocardial infarction.  Agent Orange exposure 
is listed under other significant conditions contributing to 
death but not related to the cause given.  An August 2004 
statement from Dr. Weaver related that the veteran had a 
history of exposure to Agent Orange.  He developed 
arteriosclerotic heart disease and died of myocardial 
infarction in June 1989.  Dr. Weaver stated that the 
arteriosclerotic heart disease was related to the veteran's 
diabetes mellitus.  The Board finds that this evidence 
supports a finding of a contributory relationship between the 
cause of the veteran's death and the diabetes mellitus.  
38 C.F.R. § 3.312(c).  There is no conflicting medical 
opinion of record.  Accordingly, resolving doubt in the 
appellant's favor, the Board finds that service connection 
for the cause of the veteran's death is established.  
38 U.S.C.A. 
§ 5107(b).        




ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  To that extent, the appeal is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for the cause of the 
veteran's death is granted. 


REMAND

In March 2004, the Board remanded the case to the RO to 
ensure compliance with the notice requirements of the VCAA, 
pursuant to the August 2003 Court Order.  Review of the 
claims folder fails to disclose any VCAA notice to this 
appellant.  The issue of service connection for PTSD for 
purposes of accrued benefits remains in appellate status.  
Therefore, the appellant is entitled to VCAA notice on this 
issue.  See Stegall, supra (a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders).  

In addition, the Board observes that review of the claims 
folder fails to reveal any supplemental statement of the case 
issued to the appellant, although additional evidence, 
including testimony from a May 2004 personal hearing, was 
received after the Board's March 2004 remand.  See 38 C.F.R. 
§ 19.31 (when a supplemental statement of the case is 
required).     

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of service 
connection for PTSD for purposes of 
accrued benefits, the RO should notify 
the appellant and her representative of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the claim, and 
of what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should then readjudicate the 
issue remaining on appeal, to include 
consideration of all evidence obtained 
since the last supplemental statement of 
the case was issued in December 1999.  If 
the disposition remains unfavorable, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


